                 Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 1 of 16

AO 241 (Rev. 09/17)




                                Petition for Relief From a Conviction or Sentence
                                           By a Person in State Custody
                               (Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)


                                                           Instructions

1.        To use this form, you must be a person who is currently serving a sentence under a judgment against you in a state
          court. You are asking for relief from the conviction or the sentence. This form is your petition for relief.

2.        You may also use this form to challenge a state judgment that imposed a sentence to be served in the future, but
          you must fill in the name of the state where the judgment was entered. If you want to challenge a federal judgment
          that imposed a sentence to be served in the future, you should file a motion under 28 U.S.C. § 2255 in the federal
          court that entered the judgment.

3.        Make sure the form is typed or neatly written.

4.        You must tell the truth and sign the form. If you make a false statement of a material fact, you may be
          prosecuted for perjury.

5.        Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
          not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit
          any legal arguments, you must submit them in a separate memorandum. Be aware that any such memorandum may
          be subject to page limits set forth in the local rules of the court where you file this petition.

6.        You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay the fee, you may ask to
          proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you
          must submit a certificate signed by an officer at the institution where you are confined showing the amount of
          money that the institution is holding for you. If your account exceeds $                 , you must pay the filing fee.

7.        In this petition, you may challenge the judgment entered by only one court. If you want to challenge a judgment
          entered by a different court (either in the same state or in different states), you must file a separate petition.

8.        When you have completed the form, send the original and              copies to the Clerk of the United States District
          Court at this address:
                                                 Clerk,
                                             Clerk,      United
                                                    United StatesStates District
                                                                  District        Court for
                                                                           Court for
                                                                  Address
                                                            Address
                                                     City, City,
                                                           State State  Zip Code
                                                                 Zip Code

          If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the court
          to file-stamp it and return it to you.

9.        CAUTION: You must include in this petition all the grounds for relief from the conviction or sentence that
          you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
          in this petition, you may be barred from presenting additional grounds at a later date.

10.       CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
          should request the appointment of counsel.




                                                                                                                         Page 1 of 16
                  Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 2 of 16

AO 241 (Rev. 09/17)

                                        PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                      HABEAS CORPUS BY A PERSON IN STATE CUSTODY

United States District Court                                                        District: Massachusetts

Name (under which you were convicted):                                                                                 Docket or Case No.:
Nathan Kinney

Place of Confinement :                                                                              Prisoner No.:
Massachusetts Corectional Institution-Cedar Junction
South Walpole, MA 02071                                                                             W96763

Petitioner (include the name under which you were convicted)                        Respondent (authorized person having custody of petitioner)
                       Nathan Kinney                                                                Douglas W. DeMoura,
                                                                              v.                      Superintendent
                                                                                                     MCI-Cedar Junction

The Attorney General of the State of: Massachusetts, Maura Healy



                                                                         PETITION



1.        (a) Name and location of court that entered the judgment of conviction you are challenging:
           Suffolk County Superior Court

           3 Pemberton Square


           Boston, MA 02108


          (b) Criminal docket or case number (if you know):                        0984CR10185


2.        (a) Date of the judgment of conviction (if you know):                    June 28, 2010


          (b) Date of sentencing:             June 30, 2010


3.        Length of sentence:           17-22 years


4.        In this case, were you convicted on more than one count or of more than one crime?                          ✔
                                                                                                                      ’     Yes         ’ No

5.        Identify all crimes of which you were convicted and sentenced in this case:
           1. Armed Assault with Intent to Murder: 10-12 years


           2. Assault & Battery w/ Dangerous Weapon causing Serious Bodily Injury: 10-12 years


           concurrent with count 1


           3. Assault & Battery w/ Dangerous Weapon causing Serious Bodily Injury: 4-5 years from


           and after counts 1 & 2


           4. Unlawful Carry Firearm: 3-5 years from and after count 3


6.        (a) What was your plea? (Check one)
                                        ✔
                                        ’     (1)          Not guilty               ’      (3)      Nolo contendere (no contest)

                                           ’ (2)           Guilty                   ’      (4)      Insanity plea

                                                                                                                                             Page 2 of 16
                   Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 3 of 16

AO 241 (Rev. 09/17)

          (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

          you plead guilty to and what did you plead not guilty to?




          (c) If you went to trial, what kind of trial did you have? (Check one)

                          ✔
                          ’ Jury              ’ Judge only

7.        Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                          ’ Yes               ✔
                                              ’      No

8.        Did you appeal from the judgment of conviction?

                          ✔
                          ’ Yes               ’ No

9.        If you did appeal, answer the following:

          (a) Name of court:                  Massachusetts Appeals Court


          (b) Docket or case number (if you know):                                2017-P-0055


          (c) Result:                         Judgments affirmed


          (d) Date of result (if you know):                      March 19, 2019


          (e) Citation to the case (if you know):                                 95 Mass. App. Ct. 1103 (2019)


          (f) Grounds raised:              1. Motion to suppress identification was erroneously denied.


           2. Among other evidentiary errors, trial judge committed reversible error when he admitted, over


           objection, testimony that Mr. Kinney was arrested in Alabama nearly five months after the shooting


           and brought back to Boston by police, where there was no evidence when he left


           3. Prosecutorial misconduct


           4. Ineffective assistance of counsel


           5. Insufficient evidence to prove element of "serious bodily injury"


          (g) Did you seek further review by a higher state court?                                        ✔
                                                                                                          ’     Yes   ’   No

                       If yes, answer the following:

                       (1) Name of court:                   Supreme Judicial Court of Massachusetts


                       (2) Docket or case number (if you know):                                           FAR-26750


                       (3) Result:                          Application for Further Appellate Review Denied




                                                                                                                               Page 3 of 16
                 Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 4 of 16

AO 241 (Rev. 09/17)

                      (4) Date of result (if you know):                  July 31, 2019


                      (5) Citation to the case (if you know):                         482 Mass. 1107 (2019)


                      (6) Grounds raised:                        1. Judge erroneously denied motion to suppress identification


                           2. Improper admission of opinion testimony and 3. in-court identification


                           4. Among other evidentiary errors, Kinney was denied a fair trial where the judge admitted evidence that he was


                           arrested in Alabama 6 months after the crime. 5. Prosecutorial misconduct and ineffective assistance of counsel


          (h) Did you file a petition for certiorari in the United States Supreme Court?                                         ’   Yes     ✔
                                                                                                                                             ’   No

                      If yes, answer the following:

                      (1) Docket or case number (if you know):

                      (2) Result:



                      (3) Date of result (if you know):

                      (4) Citation to the case (if you know):

10.       Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

          concerning this judgment of conviction in any state court?                                        ✔ Yes
                                                                                                            ’                    ’   No

11.       If your answer to Question 10 was "Yes," give the following information:

          (a)         (1) Name of court:            Suffolk County Superior Court


                      (2) Docket or case number (if you know):                        0984CR10185


                      (3) Date of filing (if you know):                  May 11, 2015


                      (4) Nature of the proceeding:                     Motion for New Trial


                      (5) Grounds raised:          1. Ineffective assistance of counsel

                            2. Prosecutorial misconduct deprived Kinney of fair trial, including elicitation of improper


                            consciousness of guilt evidence regarding arrest in Alabama




                      (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        ’ Yes           ✔ No
                                        ’

                      (7) Result:       Motion for New Trial Denied




                                                                                                                                                 Page 4 of 16
                 Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 5 of 16
AO 241 (Rev. 09/17)

                      (8) Date of result (if you know):    December 28, 2016


          (b) If you filed any second petition, application, or motion, give the same information:

                      (1) Name of court:

                      (2) Docket or case number (if you know):

                      (3) Date of filing (if you know):

                      (4) Nature of the proceeding:

                      (5) Grounds raised:




                      (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        ’ Yes        ’ No

                      (7) Result:

                      (8) Date of result (if you know):

          (c) If you filed any third petition, application, or motion, give the same information:

                      (1) Name of court:

                      (2) Docket or case number (if you know):

                      (3) Date of filing (if you know):

                      (4) Nature of the proceeding:

                      (5) Grounds raised:




                                                                                                                         Page 5 of 16
                           Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 6 of 16
AO 241 (Rev. 09/17)

                               (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                                   ’ Yes                 ’ No

                               (7) Result:

                               (8) Date of result (if you know):

                (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

                or motion?

                               (1) First petition:                      ✔ Yes
                                                                        ’                        ’       No

                               (2) Second petition:                     ’ Yes                    ’       No

                               (3) Third petition:                      ’ Yes                    ’       No

                (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




12.             For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
                laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
                supporting each ground. Any legal arguments must be submitted in a separate memorandum.

                CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
                state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
                forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE:                        Mr. Kinney's right to due process and a fair trial under the Sixth and Fourteenth Amendments to the US Constitution was violated


when, over his objection, the prosecutor elicited, and the trial judge admitted, improper "consciousness of guilt" evidence.



(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Over Mr. Kinney's objection, the prosecutor elicited and the judge admitted evidence that Mr. Kinney was arrested in Alabama


about 6 months after the shooting and brought back to Boston by police to show his consciousness of guilt. At a pretrial hearing


the prosecutor conceded that there was no evidence of when Mr. Kinney left Boston. In closing argument, the prosecutor


argued that Mr. Kinney fled to Alabama after the shooting to avoid apprehension for the crime that he committed.




(b) If you did not exhaust your state remedies on Ground One, explain why:




                                                                                                                                                                      Page 6 of 16
                    Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 7 of 16
AO 241 (Rev. 09/17)

(c)       Direct Appeal of Ground One:

          (1) If you appealed from the judgment of conviction, did you raise this issue?                                             ✔
                                                                                                                                     ’     Yes   ’ No

          (2) If you did not raise this issue in your direct appeal, explain why:




(d) Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                           ✔
                           ’ Yes                  ’ No

          (2) If your answer to Question (d)(1) is "Yes," state:

          Type of motion or petition:                    Motion for New Trial



          Name and location of the court where the motion or petition was filed:                           Suffolk County Superior Court



           3 Pemberton Square, Boston MA 02108



          Docket or case number (if you know):                            0984CR10185



          Date of the court's decision:                  December 28, 2016



          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                                                  ✔
                                                                                                                                     ’     Yes   ’ No

          (4) Did you appeal from the denial of your motion or petition?                                                             ✔
                                                                                                                                     ’     Yes   ’ No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?                                    ✔
                                                                                                                                     ’     Yes   ’ No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed:                    Massachusetts Appeals Court



           1 Pemberton Square, Boston, MA 02108



          Docket or case number (if you know):                            2017-P-0055



          Date of the court's decision:                  March 19, 2019



          Result (attach a copy of the court's opinion or order, if available):




          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




                                                                                                                                                   Page 7 of 16
                     Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 8 of 16
AO 241 (Rev. 09/17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:           Sought further appellate review of the issue in the


Massachusetts Supreme Judicial Court in FAR-26750.




GROUND TWO:



(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




(b) If you did not exhaust your state remedies on Ground Two, explain why:




(c)         Direct Appeal of Ground Two:

            (1) If you appealed from the judgment of conviction, did you raise this issue?                         ’   Yes   ’ No

            (2) If you did not raise this issue in your direct appeal, explain why:




(d)         Post-Conviction Proceedings:

            (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                           ’ Yes             ’ No

            (2) If your answer to Question (d)(1) is "Yes," state:

            Type of motion or petition:

            Name and location of the court where the motion or petition was filed:




            Docket or case number (if you know):


                                                                                                                               Page 8 of 16
                 Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 9 of 16
AO 241 (Rev. 09/17)

          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                  ’     Yes    ’ No

          (4) Did you appeal from the denial of your motion or petition?                             ’     Yes    ’ No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    ’     Yes    ’ No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed:



          Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




(e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

          have used to exhaust your state remedies on Ground Two :




GROUND THREE:



(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




                                                                                                                        Page 9 of 16
                Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 10 of 16
AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:




(c)       Direct Appeal of Ground Three:

          (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

          (2) If you did not raise this issue in your direct appeal, explain why:




(d)       Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                      ’ Yes       ’ No

          (2) If your answer to Question (d)(1) is "Yes," state:

          Type of motion or petition:

          Name and location of the court where the motion or petition was filed:



          Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                 ’    Yes        ’ No

          (4) Did you appeal from the denial of your motion or petition?                            ’    Yes        ’ No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’    Yes        ’ No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed:



          Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




                                                                                                                        Page 10 of 16
                Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 11 of 16
AO 241 (Rev. 09/17)

          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




(e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

          have used to exhaust your state remedies on Ground Three:




GROUND FOUR:



(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




(b) If you did not exhaust your state remedies on Ground Four, explain why:




(c)       Direct Appeal of Ground Four:

          (1) If you appealed from the judgment of conviction, did you raise this issue?             ’     Yes      ’ No

          (2) If you did not raise this issue in your direct appeal, explain why:




(d)       Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                      ’ Yes       ’ No

          (2) If your answer to Question (d)(1) is "Yes," state:

          Type of motion or petition:


                                                                                                                        Page 11 of 16
                Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 12 of 16
AO 241 (Rev. 09/17)

          Name and location of the court where the motion or petition was filed:



          Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                 ’   Yes       ’ No

          (4) Did you appeal from the denial of your motion or petition?                            ’   Yes       ’ No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’   Yes       ’ No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed:



          Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




(e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

          have used to exhaust your state remedies on Ground Four:




                                                                                                                        Page 12 of 16
                Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 13 of 16
AO 241 (Rev. 09/17)

13.       Please answer these additional questions about the petition you are filing:

          (a)         Have all grounds for relief that you have raised in this petition been presented to the highest state court

                      having jurisdiction?    ✔
                                              ’ Yes          ’     No

                      If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                      presenting them:




          (b)         Is there any ground in this petition that has not been presented in some state or federal court? If so, which

                      ground or grounds have not been presented, and state your reasons for not presenting them:




14.       Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

          that you challenge in this petition?         ’     Yes        ✔
                                                                        ’ No

          If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

          raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

          of any court opinion or order, if available.




15.       Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

          the judgment you are challenging?            ’     Yes        ✔
                                                                        ’ No

          If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

          raised.




                                                                                                                           Page 13 of 16
                 Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 14 of 16
AO 241 (Rev. 09/17)

16.       Give the name and address, if you know, of each attorney who represented you in the following stages of the

          judgment you are challenging:

          (a) At preliminary hearing:



          (b) At arraignment and plea:                 John G. Tardif, Retired




          (c) At trial:                  John G. Tardif, Retired




          (d) At sentencing:          John G. Tardif, Retired




          (e) On appeal:               Estera Halpern, 1157 Beacon St., Brookline, MA 02146




          (f) In any post-conviction proceeding:                         Estera Halpern, 1157 Beacon St., Brookline, MA 02146




          (g) On appeal from any ruling against you in a post-conviction proceeding:
           Estera Halpern, 1157 Beacon St., Brookline, MA 02146




17.       Do you have any future sentence to serve after you complete the sentence for the judgment that you are

          challenging?                    ’ Yes                ✔
                                                               ’      No

          (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




          (b) Give the date the other sentence was imposed:

          (c) Give the length of the other sentence:

          (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

          future?                         ’ Yes                ’      No

18.       TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

          why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*




                                                                                                                                Page 14 of 16
                   Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 15 of 16
AO 241 (Rev. 09/17)




* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

             (1)      A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                      custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                      (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                               of the time for seeking such review;

                      (B)      the date on which the impediment to filing an application created by State action in violation of
                               the Constitution or laws of the United States is removed, if the applicant was prevented from
                               filing by such state action;

                      (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                               if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                               cases on collateral review; or

                      (D)      the date on which the factual predicate of the claim or claims presented could have been
                               discovered through the exercise of due diligence.




                                                                                                                          Page 15 of 16
Case 1:20-cv-11950-ADB Document 1 Filed 10/29/20 Page 16 of 16
